Title: To John Adams from Francis Dana, 9 May 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgApril 28th. 1783. OS [9 May N.S.]

The post of the 21st. inst: brôt Mr: Thaxter’s Letters of the 31st. of March, and 3d. of April; by which I find you had received mine of the 24th. of Feby: informing you that I had that day communicated my Mission to the Vice Chancr: and the reason why I did it. The Contents of this packet will therefore much surprise you. You will be ready to ask what has since taken place. I only answer the first objection Cause assigned, at present. Hereafter I may attempt to account for so unexpected an Event— I have only to pray you if Mr: T. has leisure, to desire him to make out a copy of the Memorial, and of my Letter to the Vice-Chancellor accompanying it. You will be pleased to forward this packet, which you are desired to read, by the first occasion. From your Friend & humble Servant.
FD

P. S. Send no more Letters on to me here, unless I shortly request you to do it.

 